DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-4, 8, 9, 11-13, 16-18, and 22-24 are pending in the case. Claims 1 and 13 are independent claims. Claims 5-7, 10, 14, 15, and 19-21 have been canceled.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application under application PCT/US2017/064693 filed 12/05/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Lord et al. (US 2015/0323329 A1).

Regarding claim 1, Grabar teaches a computer-implemented method for providing turn-specific navigation guidance to a user of a mobile computing device (FIG. 5 and [0046]: computing device may be a mobile device), the method comprising:
determining that a navigation request specifying the destination is associated with a travel mode  ([0020]: a navigation request for “driving directions” specifying the destination is associated with driving/a first travel mode);
presenting, within a viewport provided by a graphical user interface of the mobile computing device, a digital map depicting a route from a starting point to the destination, wherein presenting the digital map includes:
in response to determining that the navigation request is associated with the travel mode  ([0021], FIG. 2B and [0028-0029]: a viewport/map canvas 208 is provided by a GUI/map interface 206. A digital map depicting a travel route 210 from a starting point/home location 212 to a destination/ice cream location 214. The digital map includes inspection markers which may correspond to turn graphics, as supported in [0024], wherein each turn graphic is situated at an area of the digital map that depicts a portion of the route corresponding to the turn. The one or more turn graphics are included in the digital map in response to determining the navigation request for “driving directions” is associated with driving/the travel mode; FIGS. 2C-D and [0030-0031]: for example, a turn graphic/inspection marker 222 is situated at an area of the digital map that depicts a turn along the route), wherein each of the turn graphics indicates a direction of the turn corresponding to the turn graphic ([0024], FIGS. 2C-D, and [0030-0031]: each turn graphic, or inspection marker corresponding to a turn, indicates a direction of the turn. For example, a turn graphic/inspection marker 222 indicates a direction of the turn corresponding to the turn graphic when the turn graphic is selected);
detecting a user selection, made via the graphical user interface, of the turn graphic corresponding to a first turn of the one or more turns ([0024], FIG. 2C, and [0030]: a user selects the turn graphic/inspection marker 222 corresponding to a first turn of the one or more turns.); and
in response to detecting the user selection of the turn graphic corresponding to the first turn, presenting, via the graphical user interface, a detail view of the first turn, the detail view of the first turn including a zoomed-in portion of the digital map, and the zoomed-in portion including a graphic representation of the first turn ([0024], FIG. 2D, and [0031]: in response to selection of turn graphic/inspection marker 222, a detail view of the first turn is presented, including a zoomed-in portion of the digital map and a graphic representation/travel instruction 246 of the first turn).

Grabar does not explicitly teach the travel mode being specific to a particular vehicle type.
Lord teaches the travel mode being specific to a particular vehicle type (FIG. 4A or FIG. 4B and [0112-0115]: for example, the travel mode is particular to a 2016 Toyota Highlander); and presenting…a digital map depicting a route from a starting point to the destination (FIG. 4E and [0118]: a digital map depicts a planned travel route 420e from a starting point 424e to the destination 426e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar to incorporate the teachings of Lord and have the travel mode be specific to a particular vehicle type. Doing so would ensure that the generated route be traversable by the medium that is available to transport the user. For example, a digital map depicting a route only possible by aircraft would not be helpful if that aircraft is not available to or accessible by the user. Having the travel mode be specific to a particular vehicle type allows derivation of a valid and feasible route that the particular vehicle type, that will actually transport the user, can accommodate. Having the travel mode be specific to a particular vehicle type can also help more accurately determine a route that minimizes total travel time and/or costs ([0173-0174]).

Regarding claim 2, Grabar in view of Lord teaches the method of claim 1. Grabar further teaches the method further comprising:
prior to presenting the detail view of the first turn, retrieving data representing the detail view of the first turn from a remote database (second half of [0019]: “the mapping component may be hosted on a remote server configured to provide route inspection portals to the client device, and thus may mitigate client side memory and/or processer utilization”; [0021]: “the imagery may be retrieved from a remote source, such as a mapping service, for storage on a client device hosting the map interface”; [0028]: mapping component 202, which may be hosted on a remote server, allows for retrieval of data representing the detail view of the first turn, the retrieval of which would be required prior to presenting the detail view of the first turn).

Regarding claim 11, Grabar in view of Lord teaches the method of claim 1. Grabar further teaches the method further comprising, prior to presenting the digital map:
transmitting a navigation request from the mobile communication device to a remote server, the navigation request specifying a starting point and a destination (FIG. 1, [0019-0021], and [0028]: a navigation request by the user is transmitted from the mobile communication device to a remote server, since the remote server hosts the mapping component. The navigation request specifies a starting point and a destination as described in [0020]); and
in response to the navigation request, receiving data representing at least some of the digital map from the remote server (FIG. 1, [0019], [0021], and [0028]: data representing at least some of the digital map is received from the remote server via mapping component 202).

Regarding claim 12, Grabar in view of Lord teaches the method of claim 11. Grabar further teaches the method further comprising:
prior to transmitting the navigation request, generating the navigation request based on a user indication of the starting point and the destination ([0020]: “In an example, a user may request driving directions from a home location to a movie theatre location.” Such a request would generate the navigation request, which must be generated prior to being transmitted).

Regarding claims 13 and 16, the claims recite one or more servers (“remote server” of second half of [0019], [0021], and [0028]) configured to perform operations with corresponding limitations to the method of claims 1 and 2, respectively, and are therefore rejected on the same premises.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Lord et al. (US 2015/0323329 A1), in view of Piippo et al. (US 9619138 B2).

Regarding claim 3, Grabar in view of Lord teaches the method of claim 1. Although Grabar teaches detecting a user selection of the turn graphic corresponding to the first turn (FIG. 2C and [0030]) and the device being a touch input device reactive to a touch gesture as a user selection ([0053] and [0034]), Grabar in view of Lord does not explicitly teach the touch gesture being a finger tap by the user.
Piipo teaches a user selection of the graphic being a finger tap by the user (FIGS. 4G-J, Col. 13, line 63 to Col. 14, line 10: a user taps in FIG. 4G a vantage point selector indicator 429 which allows a detailed view corresponding to the tapped location to appear as seen in FIG. 4H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar in view of Lord to incorporate the teachings of Piippo and receiving the touch sensor input, displaying a touch point impression on an area of the at least one virtual display plane, the area of the at least one virtual display plane corresponding to an area of the touch sensor being touched. Doing so would allow the user to perform a simple touch gesture to quickly access a detail view of a key location, such as one corresponding to a turn along a route. This would obviate the need for alternative, complex touch gestures that would be less efficient to open a detail view.

Regarding claim 17, the claim recites one or more servers configured to perform operations with corresponding limitations to the method of claim 3 and is therefore rejected on the same premise.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Lord et al. (US 2015/0323329 A1), and in view of Tanaka et al. (US 2019/0086223 A1).

Regarding claim 4, Grabar in view of Lord teaches the method of claim 1. Grabar in view of Lord does not explicitly teach wherein presenting the detail view of the first turn further includes presenting a predicted travel time from the first turn to the destination.
Tanaka teaches presenting a predicted travel time from the first key location to the destination (FIGS. 7-8 and [0141-0146]: for example, a user is able to see a predicted travel time from a first location, like a location denoted by store B, to the destination. While the whole trip is shown to take one hour and twenty minutes, the predicted travel time from the first location to the destination is only thirty minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified presentation of the detail view of the first turn as disclosed in Grabar to incorporate the teachings of Tanaka and include presenting a predicted travel time from the first turn to the destination. Doing so would allow the user to more easily understand how much time it would take after each key location to get to the destination even before reaching a key location. In this way, the user may accurately gauge the remaining length of the trip at each key location and plan accordingly to avoid exhaustion from, for example, needlessly stopping at a location by underestimating what would be the remaining length of the trip.

Regarding claim 18, the claim recites one or more servers configured to perform operations with corresponding limitations to the method of claim 4 and is therefore rejected on the same premise.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Celia (US 2014/0222340 A1).

Regarding claim 8, Grabar in view of Lord teaches the method of claim 1. Grabar in view of Lord does not explicitly teach wherein the travel mode is specific to motorized two-wheel vehicles.
Celia teaches wherein the travel mode is specific to motorized two-wheel vehicles ([0091]: “The network of Links corresponds to the road network of the map, which can be used to determine routes to a given destination according to different criteria (shortest route, fastest route, cheapest route) and based on the entity involved (car, motorcycle, public transportation, horse, bicycle or pedestrian). Other entities may also be represented, of course, such as the Park of FIG. 23, having a given position and a given extension, which however is not of any interest for the present description.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel mode that is specific to a particular vehicle type as disclosed in Grabar in view of Lord to incorporate the teachings of Celia and have wherein the travel mode is specific to motorized two-wheel vehicles. Doing so would ensure that the route is traversable by motorized two-wheel vehicles in the case that the user prefers or can only access motorized two-wheel vehicles to reach their desired destination.

Regarding claim 22, the claim recites one or more servers configured to perform operations with corresponding limitations to the method of claim 8 and is therefore rejected on the same premise.

Claims 9, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabar et al. (US 2016/0018238 A1), in view of Lord et al. (US 2015/0323329 A1), and in view of McGavran et al. (US 2014/0365122 A1).

Regarding claim 9, Grabar in view of Lord teaches the method of claim 1. Grabar does not explicitly teach wherein the digital map further includes a graphic indicating the travel mode.
McGravan teaches wherein the digital map further includes a graphic indicating the travel mode ([0039-0040] and FIG. 1: a graphic that indicates the travel mode may be the map view, itself. For example, if the map view/graphic is presented in 3D, then the graphic indicates that the travel mode is in the driving mode, whereas if the map view/graphic is presented in 2D, then the graphic indicates that the travel mode is in the pedestrian mode.; FIG. 1 and [0047], FIG. 9 and [0133]: alternatively, the graphic may be the puck presented in the digital map. Note that puck 135 depicting a pedestrian indicates the pedestrian mode while puck 935 depicting a triangle indicates the driving mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar in view of Lord to incorporate the teachings of McGavran and have wherein the digital map further include a graphic indicating the travel mode. Doing so would remove any ambiguity to the user which travel mode the digital map is currently showing. This would prevent the user from navigating, for example, a route that is designed for a pedestrian while the user is actually using a car for transportation or, alternatively, prevent a pedestrian from dangerously taking a route meant only for vehicles.

Regarding claim 23, Grabar in view of Lord teaches the method of claim 1. Grabar in view of Lord does not explicitly teach after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn.
McGavran teaches after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn (FIG. 1, [0043-0044], and [0047-0058]: after presenting a detail view of the first turn as seen in first stage 105, a user performs a finger swipe as seen sequentially in second stage 110 and third stage 115. In response to this swipe, a detail view of a second turn immediately following the first turn is presented via the GUI as seen in fourth stage 120, which includes another zoomed-in portion of the digital map including a graphic representation of the second turn. In this example, the graphic representation indicates that the user must make a right turn onto Fair Street as the second turn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar in view of Lord to incorporate the teachings of McGavran and include, after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn. Doing so would allow the user to quickly access a detailed view of the next turn in sequence so that the user is given a preview of upcoming turn(s) and would be more prepared to take the proper directions to efficiently reach their destination. Allowing the user to conveniently view a subsequent turn in advance would reduce the likelihood that the user is unprepared for upcoming directions, misses a turn, and deviate from the route, prolonging the trip. A user prepared for turning also diminishes the risk of the user abruptly veering in an effort to make a suggested turn in time.

Regarding claim 24, Grabar in view of Lord teaches the one or more servers of claim 13. Grabar in view of Lord does not explicitly teach after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn.
McGavran teaches after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn (FIG. 1, [0043-0044], and [0047-0058]: after presenting a detail view of the first turn as seen in first stage 105, a user performs a finger swipe as seen sequentially in second stage 110 and third stage 115. In response to this swipe, a detail view of a second turn immediately following the first turn is presented via the GUI as seen in fourth stage 120, which includes another zoomed-in portion of the digital map including a graphic representation of the second turn. In this example, the graphic representation indicates that the user must make a right turn onto Fair Street as the second turn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grabar in view of Lord to incorporate the teachings of McGavran and include, after presenting the detail view of the first turn, and in response to detecting a finger swipe by the user, presenting, via the graphical user interface, a detail view of a second turn that immediately follows or immediately precedes the first turn, the detail view of the second turn including another zoomed-in portion of the digital map, with the other zoomed-in portion including a graphic representation of the second turn. Doing so would allow the user to quickly access a detailed view of the next turn in sequence so that the user is given a preview of upcoming turn(s) and would be more prepared to take the proper directions to efficiently reach their destination. Allowing the user to conveniently view a subsequent turn in advance would reduce the likelihood that the user is unprepared for upcoming directions, misses a turn, and deviate from the route, prolonging the trip. A user prepared for turning also diminishes the risk of the user abruptly veering in an effort to make a suggested turn in time.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0231386 A1: selecting a route based on a single mode of transportation
US 2017/0358113 A1: route planning cards are dependent on the mode of transportation selected by the user
US 2016/0371800 A1: map is updated based on selected mode of transportation
US 2009/0299620 A1: transportation mode selection menu is available on a digital map
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171